Exhibit 99.1 Date: February 27, 2007 CITICORP BANKING CORPORATION By: /s/ William H. Wolf Name: William H. Wolf Title: Senior Vice President CITICORP INTERNATIONAL FINANCE CORPORATION By: /s/ William H. Wolf Name: William H. Wolf Title: Vice President CITIGROUP VENTURE CAPITAL INTERNATIONAL DELAWARE CORPORATION By: /s/ Alfred Rodrigues Name: Alfred Rodrigues Title: Director COURT SQUARE CAPITAL LIMITED By: /s/ Leo Viola Name: Leo Viola Title: Senior Vice President CITIGROUP VENTURE CAPITAL INTERNATIONAL PARTNERSHIP G.P. LIMITED By: /s/ Michael Robinson Name: Michael Robinson Title: Alternate Director CITIGROUP VENTURE CAPITAL INTERNATIONAL CO-INVESTMENT L.P. By: Citigroup Venture Capital International Partnership G.P. Limited, its General Partner By: /s/ Michael Robinson Name: Michael Robinson Title: Alternate Director CITIGROUP VENTURE CAPITAL INTERNATIONAL GROWTH PARTNERSHIP L.P. By: Citigroup Venture Capital International Partnership G.P. Limited, its General Partner By: /s/ Michael Robinson Name: Michael Robinson Title: Alternate Director CITIGROUP VENTURE CAPITAL INTERNATIONAL INVESTMENT G.P. LIMITED By: /s/ Michael Robinson Name: Michael Robinson Title: Alternate Director CITIGROUP VENTURE CAPITAL INTERNATIONAL GROWTH PARTNERSHIP II, L.P. By: Citigroup Venture Capital International Investment G.P. Limited, its General Partner By: /s/ Michael Robinson Name: Michael Robinson Title: Alternate Director CITIGROUP VENTURE CAPITAL INTERNATIONAL TECHNOLOGY HOLDINGS LLC By: Citigroup Venture Capital International Growth Partnership II, L.P., its Member By: Citigroup Venture Capital International Investment G.P. Limited, its General Partner By: /s/ Michael Robinson Name: Michael Robinson Title: Alternate Director TRIBECA GLOBAL INVESTMENTS L.P. By: /s/ Dean Barr Name: Dean Barr Title: Authorized Signatory TRIBECA GLOBAL MANAGEMENT LLC By: /s/ Dean Barr Name: Dean Barr Title: Director TRIBECA GLOBAL MANAGEMENT (EUROPE) LTD By: /s/ Gay Huey Evans Name: Gay Huey Evans Title: Director TRIBECA GLOBAL MANAGEMENT (ASIA) PTE. LTD. By: /s/ Dean Barr Name: Dean Barr Title: Director CITIGROUP INVESTMENTS INC. By: /s/ Leo Viola Name: Leo Viola Title: Chief Executive Officer and Chairman
